Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mathew Minnick on 05/19/2021 (interview summery is attached to this paper).

In claim 1, lines 21-22, “the second frame member,” is amended to --the second frame member
In claim 20, lines 1-2, “, further comprising the substrate support and the plurality of lift pins” is deleted.

Reason for Allowance
Claims 1 and 3-20 are allowed.
Claim 1 is allowed for disclosing “the first adjustment mechanism defines a first remote axis of rotation, the second adjustment mechanism defines a second remote axis of rotation, and the first remote axis of rotation intersects the second remote axis of rotation”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
Claims 3-8 
Claim 9 is allowed for disclosing “a substrate support disposed on the substrate support shaft inside the processing volume” and “a lift pin hoop disposed about the substrate support shaft and coupled to a first end of a lift shaft”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
Claims 10-15 are allowed due to dependency on allowed claim 9.
Claim 16 is allowed for disclosing “the lift pin hoop is configured to extend a plurality of lift pins outwardly from a surface of a substrate support”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
Claims 17-20 are allowed due to dependency on allowed claim 16.
The closest prior art to the invention of claims 1, 9 and 16 are Pei (US Publication No. 2018/0177299) and Goo (US Patent No. 6,172,594). Pei alone or in combination of Goo does not teach the above allowable subjects matters of claims 1, 9 and 16 (see previous Non-Final office action).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the 




/MAHDI H NEJAD/Examiner, Art Unit 3723